Fourth Court of Appeals
                                      San Antonio, Texas
                                 MEMORANDUM OPINION

                                          No. 04-14-00886-CV

                                     CITY OF SAN ANTONIO,
                                            Appellant

                                                   v.

                       HAYS STREET BRIDGE RESTORATION GROUP,
                                       Appellee

                      From the 73rd Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2012-CI-19589
                            Honorable David A. Canales, Judge Presiding

Opinion by:       Beth Watkins, Justice

Sitting:          Rebeca C. Martinez, Justice
                  Beth Watkins, Justice
                  Liza A. Rodriguez, Justice

Delivered and Filed: July 17, 2019

MOTION TO DISMISS GRANTED; APPEAL DISMISSED

           This case arises from a breach of contract action involving property located near the Hays

Street Bridge in San Antonio, Texas. Appellee, the Hays Street Bridge Restoration Group, sued

appellant, the City of San Antonio, alleging the City breached a Memorandum of Understanding

by failing to develop a park on the property. The City filed a plea to the jurisdiction asserting

governmental immunity from the Restoration Group’s breach of contract claim. The trial court

denied the plea, and the parties proceeded to trial. A jury found in favor of the Restoration Group.

The City appealed, arguing its immunity from suit had not been waived under the Local
                                                                                       04-14-00886-CV


Government Contract Claims Act.           Alternatively, the City argued the Memorandum of

Understanding is not a contract as a matter of law and the evidence is legally insufficient to

establish a breach of the contract or injury.

       On March 1, 2017, this court held the City was immune from the Restoration Group’s

breach of contract claim, reversed the trial court’s judgment, and rendered judgment dismissing

this cause for want of jurisdiction. City of San Antonio v. Hays Street Bridge Restoration Grp.,

551 S.W.3d 755, 757-58 (Tex. App.—San Antonio 2017), rev’d, 570 S.W.3d 697 (Tex. 2019).

This court did not address the City’s alternative arguments. On March 15, 2019, the Texas

Supreme Court reversed our decision and held the Local Government Contract Claims Act waived

the City’s immunity from suit. The court remanded the cause for this court to consider the City’s

alternative arguments. Hays Street Bridge Restoration Grp. v. City of San Antonio, 570 S.W.3d
697, 708 (Tex. 2019).

       On May 1, 2019, the City filed a motion to dismiss, stating it “no longer desires to pursue

this appeal” because it “believes the underlying trial court judgment has been satisfied.” On May

13, 2019, the Restoration Group filed a response, stating it does not oppose the motion but arguing

that the City’s contention that the underlying judgment had been satisfied was specifically rejected

by the Texas Supreme Court. The Restoration Group further alleges the City’s motion to dismiss

“effectively concedes its arguments on these [alternative] issues.”

       We decline to express any comment as to the merits of the parties’ alternative arguments.

See Patterson v. Planned Parenthood of Hous. & Se. Tex., Inc., 971 S.W.2d 439, 443 (Tex. 1998)

(stating Texas courts do not have authority to render judgments that constitute advisory opinions);

Hous. Chronicle Pub. Co. v. Thomas, 196 S.W.3d 396, 401 (Tex. App.—Houston [1st Dist.] 2006,

no pet.) (“An advisory opinion is one which does not constitute specific relief to a litigant or affect




                                                 -2-
                                                                                    04-14-00886-CV


legal relations.”). Instead, we grant the City’s motion and dismiss the appeal. See TEX. R. APP. P.

42.1(a)(1).

                                                 Beth Watkins, Justice




                                               -3-